       Case 2:19-cv-01951-GMN-EJY Document 104 Filed 06/15/21 Page 1 of 3



 1   CHRISTINA MUNDY-MAMER, ESQ.
     Nevada Bar No. 13181
 2   RENEE M. FINCH, ESQ.
     Nevada Bar No. 13118
     MESSNER REEVES LLP
 3   8945 W. Russell Road, Suite 300
     Las Vegas, Nevada 89148
 4   Telephone: (702) 363-5100
     Facsimile: (702) 363-5101
 5   E-mail: cmamer@messner.com
             rfinch@messner.com
 6
     Attorneys for Defendants,
 7   Anderson Financial Services, LLC,
     Andrew “Toby” Mathis, Clint Coons,
 8   and Michael Bowman

 9
                                  UNITED STATES DISTRICT COURT
10                         DISTRICT OF NEVADA, SOUTHERN DIVISION
11
      KATELYN WHITTEMORE, an individual,
12                                                    Case No. 2:19-cv-01951-GMN-EJY
                           Plaintiff,
13    vs.                                        STIPULATION AND ORDER
                                                 EXTENDING TIME TO RESPOND TO
14    ANDREW “TOBY” MATHIS, an individual, PLAINTIFF’S SECOND AMENDED
      CLINT COONS, an individual, MICHAEL COMPLAINT
15    BOWMAN, an individual, RAYMOND
      “KENNER” FRENCH, an individual, VAST
16    HOLDINGS GROUP, LLC, doing business as a
      Nevada limited-liability company; ANDERSON
      FINANCIAL SERVICES, LLC, doing business
17    as a foreign Washington limited-liability
      company; VAST SOLUTIONS GROUP, INC., a
18    Nevada Corporation, VAST FINANCIAL
      SOLUTIONS, INC., a Nevada Domestic
19    Corporation; GRAPHENE ADVISORS LLC, A
      Nevada Limited Liability Company, VAST
      SOLUTIONS GROUP, LLC, a Washington
20    Limited Liability Company; and Anderson
      Investment Consultants, LLC; DOES 1-100,
21    inclusive,

22                         Defendants.
            Plaintiff, Kaitlyn Whittemore and Defendants, Anderson Financial Services, LLC, Andrew
23

24                                      Page 1 of 3
      DEFENDANT ANDERSON FINANCIAL SERVICES, LLC, ANDREW “TOBY” MATHIS, CLINT COONS,
25      AND MICHAEL BOWMAN’S STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO
                        PLAINTIFF’S SECOND AMENDED COMPLAINT
26

27
       Case 2:19-cv-01951-GMN-EJY Document 104 Filed 06/15/21 Page 2 of 3



 1
     “Toby” Mathis, Clint Coons, and Michael Bowman, by and through counsel of record, hereby
 2   stipulate and agree that Defendants Anderson Financial Services, LLC, Andrew “Toby” Mathis,
 3   Clint Coons, and Michael Bowman will be granted an extension until August 16, 2021 to file and

 4   serve a response to Plaintiff’s Second Amended Complaint [ECF 45].

            This request is made in good faith and not for the purpose of delay.
 5

 6   DATED: June 14, 2021.

                                                         MESSNER REEVES LLP
 7
                                                         BY: /S/ CHRISTINA MUNDY-MAMER
 8
                                                         CHRISTINA MUNDY-MAMER, ESQ.
 9                                                       Nevada Bar No. 13181
                                                         RENEE M. FINCH, ESQ.
10                                                       Nevada Bar No. 13118
                                                         8945 W. Russell Road, Suite 300
                                                         Las Vegas, Nevada 8914
11                                                       Attorneys for Defendants,
                                                         Anderson Financial Services, LLC,
12                                                       Andrew “Toby” Mathis, Clint Coons,
                                                         and Michael Bowman
13

14
     ///
15
     ///
16

17   ///

18
     ///
19
     ///
20

21   ///

22   ///
23

24                                      Page 2 of 3
      DEFENDANT ANDERSON FINANCIAL SERVICES, LLC, ANDREW “TOBY” MATHIS, CLINT COONS,
25      AND MICHAEL BOWMAN’S STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO
                        PLAINTIFF’S SECOND AMENDED COMPLAINT
26

27
      Case 2:19-cv-01951-GMN-EJY Document 104 Filed 06/15/21 Page 3 of 3



 1                                                    MULLINS & TRENCHAK

 2                                                    BY: /S/ PHILIP J. TRENCHAK
                                                      PHILIP J. TRENCHAK, ESQ.
                                                      VICTORIA MULLINS, ESQ.
 3                                                    1614 S. MARYLAND PARKWAY
                                                      LAS VEGAS, NV 89104
 4                                                    Attorneys for Plaintiff

 5                                                    And

 6                                                    HKM EMPLOYMENT ATTORNEYS, LLP


 7                                                    JENNY FOLEY, ESQ..
                                                      1785 EAST SAHARA, SUITE 300
                                                      LAS VEGAS, NEVADA 89104
 8                                                    Attorneys for Plaintiff
 9

10
     IT IS SO ORDERED; provided, however, that no further
     extensions of time will be granted absent an explanation of
11
     why the extension is appropriate.
12

13   ____________________________________
     UNITED STATES MAGISTRATE JUDGE
14
     DATED: June 15, 2021
15

16

17

18

19

20

21

22

23

24                                      Page 3 of 3
      DEFENDANT ANDERSON FINANCIAL SERVICES, LLC, ANDREW “TOBY” MATHIS, CLINT COONS,
25      AND MICHAEL BOWMAN’S STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO
                        PLAINTIFF’S SECOND AMENDED COMPLAINT
26

27
